Citation Nr: 0812624	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 
2004, for service connection for atherosclerotic heart 
disease.

2.  Entitlement to an effective date earlier than October 7, 
2004, for a total disability rating due to Individual 
Unemployability (TDIU).  




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran had service during World War II.  He was a 
prisoner of war from April 1942 to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Manila, Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
atherosclerotic heart disease (rated 60 percent) effective 
October 7, 2004 and entitlement to a total disability rating 
due to individual unemployability also effective October 7, 
2004.  In his June 2005 Notice of Disagreement the veteran 
sought earlier effective dates for the grant of both 
benefits.   


FINDINGS OF FACT

1.  It is not established that the veteran had localized 
edema while he was a POW.

2.  The veteran's heart disease was not shown to be manifest 
in service or for many years thereafter and is not shown to 
be directly related to service.

3.  It is not shown that the veteran was unable to engage in 
substantial gainful activity prior to October 7, 2004, due to 
his service-connected disabilities at the time of upper and 
lower extremity neuropathy and scar of the left foot.  


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than October 
7, 2004, for service connection for heart disease have not 
been met.  38 U.S.C.A. § 1110, 1112, 1113, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.303, 3.304, 3.307, 
3.309, 3.400 (2007).

2.  The criteria for effective date earlier than October 7, 
2004 for TDIU have not been met.  38 U.S.C.A. § 1110, 1155, 
5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.303, 3.304, 3.307, 3.309, 3.400, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2001 
letter explained the evidence necessary to substantiate the 
veteran's underlying claim for service connection for heart 
disease.  It also explained that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, including medical records, employment records or 
records from other federal agencies but that it was 
ultimately his responsibility to ensure that records were 
received by VA.  A subsequent May 2004 letter clarified that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  A July 2004 letter from the RO explained what the 
evidence needed to show to substantiate his claim for TDIU.  
It also explained that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  This 
letter also advised the veteran to submit any evidence in his 
possession pertaining to his claim.  An August 2007 letter 
provided a general advisement regarding criteria for rating 
disabilities at issue and effective dates of awards in 
accordance with   Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)). 

The Board notes that the appellant did not receive a separate 
notice letter specifically advising him of the evidence 
necessary to establish his claim for an earlier effective 
date for service connection for heart disease or for 
entitlement to TDIU.  The Board finds, however, that under 
governing case law, such notice is not required.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in cases where a 
disability rating (in this case a 60 percent rating for heart 
disease and a TDIU rating) and effective date (in this case 
October 7, 2004) have been assigned, the underlying claim has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
under Dingess, the notice the veteran was provided before 
entitlement to service connection for heart disease and 
entitlement to TDIU were granted (and the effective date of 
October 7, 2004 assigned) was legally sufficient and 
satisfied VA's notice requirements in relation to appellant's 
claim for earlier effective dates.  Id.        

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA examination in regard to his claim for 
service connection for heart disease and VA attempted to 
afford the veteran with a VA examination in conjunction with 
his TDIU claim but he failed to report. The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II. Factual Background

Service medical records do not reveal any findings of 
beriberi, beriberi heart disease, localized edema or other 
cardiovascular problems.  On September 1945 physical 
examination the veteran's cardiovascular system was found to 
be normal.  On subsequent June 1946 separation examination 
the veteran's cardiovascular system was also found to be 
normal.   

On June 1962 VA medical examination, no cardiovascular 
abnormalities were noted.  The veteran was found to have 
normal thrust, regular sinus rhythm, good tones and no 
murmurs. with no enlargement.  The point of maximal impulse 
was the 5th left intercostal space at the midcostal linem and 
peripheral vessels were soft.  

An April 1988 letter from a treating physician, Dr. T, 
indicated that the veteran had been under Dr. Ts care since 
January 1986.  Working diagnoses were angina pectoris, 
psychoses, recurrent rheumatoid arthritis, and general 
debility.  

In a July 1988 POW medical history the veteran indicated that 
he did not experience swelling in the joints or swelling of 
the legs and/or feet while he was a POW but that he did 
experience beriberi and a vitamin deficiency.  

A July 1988 Social work evaluation noted that the veteran 
indicated that he had experienced the death march and 
incarceration in Camp O'Donnell.  For the most part he 
refused to elaborate on his experiences, only recalling that 
he was not fed or given medicines despite his illnesses such 
as beriberi, dysentery and severe headache.  He did report 
that he was released on September 5, 1942 and recuperated 
until March 1943.  

At a July 1988 neuropsychiatric evaluation the veteran 
reported that he participated in the death march form Bataan 
to Capas, which lasted for five days.  Inside the POW camp he 
was assigned to the grave and burial detail and he contracted 
dysentery, beriberi, malaria and malnutrition.  After his 
release from the POW camp he was transferred to Laoag where 
he was detained in a Japanese garrison, in the "Mission 
Hospital" for another 9 months.  After his release from the 
hospital, he went home, recuperated and later joined the 
guerilla movement.  He was finally discharged in 1946.   

A July 1988 electrocardiogram found sinus brachycardia with 
testing otherwise within normal limits.  A July 1988 chest X-
ray showed slight prominence of the thoracic aorta without 
transverse cardiomegaly.  

An August 1988 VA POW protocol examination found no residual 
evidence of malnutrition, avitaminosis, beriberi, dysentery, 
anemia, malaria or helminthiasis.  

On an April 1998 VA POW medical history the veteran indicated 
that he did have swelling in the joints, swelling of the legs 
and/or feet, swelling of the muscles, beriberi and a vitamin 
deficiency while he was a POW.  

An April 1998 chest X-ray produced a diagnostic impression of 
arteriosclerosis.  It was noted that the examination was 
generally unchanged since July 1988 except for a calcific 
plaque in the aortic knob.  

At an April 1998 social work survey the veteran reported that 
during his time as a POW malnutrition had made him easy prey 
for malaria, beriberi, stomach pains and swollen feet.  The 
Social Worker noted that although the ailments of malaria, 
beriberi, malnutrition, stomach pains had affected the 
veteran's health, the veteran subsequently recovered and 
gained good health, which enabled him to earn a living as a 
farmer until two years prior, when he had to refrain from 
farming due to body weakness and knee pains.   

On April 1998 VA examination the pertinent diagnosis was no 
residuals of beriberi.  A subsequent May 1998 VA examination 
showed no evidence of heart disease.  

In a January 1999 letter the veteran reported that he 
experienced localized edema and swelling of the feet, arms 
and ankle joints while he was a POW.  

In a January 1999 statement the veteran claimed that he had 
beriberi heart disease and that he experienced a lot of 
localized edema and swelling of the feet, arms and ankle 
joints while he was a POW.  

On August 1999 VA examination the diagnostic impressions were 
atherosclerotic heart disease and cardiomegaly due to left 
ventricular heart disease.  Physical examination showed no 
abdominal hepatomegaly and no edema of the extremities. 

In an April 2000 statement the veteran indicated that he 
initially indicated on his July 1988 POW medical history that 
he had had beriberi (but did not indicate that he had 
swelling of the legs) because beriberi was the disease term 
he knew best, regardless of the presence of swelling of the 
legs.  Later in his April 1998 medical history he did 
indicate that he had had swelling of the legs and feet during 
captivity.  

In an August 2000 affidavit, two fellow servicemen of the 
veteran, SB and FA, indicated that they were POWs with the 
veteran at the O'Donnell concentration camp.  They also 
indicated that they knew that the veteran suffered from 
beriberi, dysentery, malaria, swollen legs, arms and feet, 
and many other diseases during their captivity in 1942.  

At his February 2001 DRO hearing the veteran indicated that 
the POW medical history from 1988 was actually filled out by 
a Mr. JP, who was helping the veteran with his claim.  JP did 
not ask the veteran anything in relation to the form but 
simply filled it out and had him sign it.  On the other hand, 
the 1998 form was filled out at the VA outpatient clinic when 
he had his VA POW protocol examination.  The veteran was 
assisted by his daughter in law in filling out the form and 
she specifically went through the questions one by one in the 
Ilocano dialect.  Thus, this second form was answered with 
complete knowledge on the part of the veteran while on the 
first one the veteran did not know what answers were filed.  
The veteran noted that because of his lack of understanding 
English and poor educational background, he was not able to 
understand what was written on the first form.  He added that 
he only had a first grade education. 

On August 2001 VA examination, the diagnosis was peripheral 
neuropathy.  The veteran complained of numbness of the feet 
and joint pain.  Physical examination showed that the veteran 
could move all extremities; that he did not have any gross 
sensory deficit and that his deep tendon reflexes were 
obtunded on all fours.  

In July 2002 the veteran filed a claim for TDIU, which was 
received by the RO on August 2, 2002.   

A September 2002 Field Investigation attempted to examine the 
credibility of the August 2000 affidavit filed by SB and FA.  
After interviewing SB and SB's daughter-in-law, the Field 
Investigator determined that SB's had been senile and 
bedridden for three years and that his mental condition would 
have made it impossible for him to understand the August 2000 
affidavit to which he affixed his thumbprint.  The Field 
Investigator also interviewed FA, who insisted that he did 
see the veteran inside the concentration camp in service with 
swollen legs and suffering from malaria.  FA also admitted, 
however, that the same claims fixer who had prepared the 
August 2000 affidavit, RS, had assisted FA in obtaining 
service connected compensation and that the affidavit had 
already been written up when he signed it.  FA did indicate 
that he read the affidavit before signing it.  Additionally, 
the Field Investigator interviewed the veteran who indicated 
that RS had prepared the affidavit and that he accompanied RS 
to the respective houses of SB and FA to have them sign the 
affidavit.  The affidavit was already prepared when SB and FA 
signed it and the veteran never read the affidavit.  The 
veteran commented that he was innocent of whatever wrongdoing 
was committed in his claim and that it was his claims fixer 
who made the affidavit.  He also indicated that he believed 
that his current heart condition was indeed a result of his 
incarceration.    

A February 2003 letter and a March 2003 letter show that the 
veteran was notified that he was to report for VA 
compensation and pension examinations on March 4, 2003, and 
March 13, 2003, respectively.  The examinations were 
scheduled to assess whether the veteran was unemployable due 
to his service connected disabilities.  The veteran failed to 
report, however, and there is no indication in the record 
that he provided the RO with a reason for this failure.  

On June 2004 VA examination the diagnosis was atherosclerotic 
heart disease, not in failure.  Physical examination showed 
swelling of the right leg with reddish and tight skin and 
slight tenderness, right ankle edema, and normal pulses with 
no edema in the left leg and ankle.  

The January 2005 rating decision granted service connection 
for atherosclerotic heart disease and assigned a 60 percent 
rating effective October 7, 2004.  The basis for the grant 
was the new regulations governing presumptive service 
connection for POWs (which became effective October 7, 2004), 
which allow for a grant of service connection for a former 
POW who develops ischemic heart disease after service.  The 
decision also granted entitlement to TDIU effective October 
7, 2004, finding that with the grant of service connection 
for atherosclerotic disease, the veteran's combination of 
service connected disabilities (i.e. atherosclerotic heart 
disease, rated 60 percent, peripheral neuropathy of the left 
lower extremity, rated 20 percent, peripheral neuropathy of 
the right lower extremity, rated 20 percent, peripheral 
neuropathy of the left upper extremity, rated 20 percent, 
peripheral neuropathy of the right upper extremity, rated 10 
percent and scar, left foot, rated noncompensable) made the 
veteran unemployable.  The October 7, 2004, effective date 
was assigned on the basis that prior to that date the veteran 
was not service connected for atherosclerotic heart disease 
and his combination of service connected disabilities did not 
make him unemployable. 



III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including heart 
disease, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Prior to October 7, 2004, service connection was available on 
a presumptive basis for former POWs who developed beriberi, 
beriberi heart disease or ischemic heart disease (with 
localized edema during captivity) which became manifest to a 
compensable degree at any time after service.  This provision 
applied only to POWs detained not less than 30 days.  38 
C.F.R. § 3.309(c) (2004).

From October 7, 2004, service connection is available on a 
presumptive basis for former POWs who develop atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  No minimum period of internment is required 
under the revised regulations, and localized edema in 
captivity need not be shown.  The requirement that the 
condition become manifest to a compensable degree at any time 
after discharge has remained.  See 38 C.F.R. 
§ 3.309(c) (2007); see also 69 Fed. Reg. 60,083, 60,083-
60,090 (Oct. 7, 2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability as 
part of a combination of disabilities, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the formal claim.  Id.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. §  3.400.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As both service connection for atherosclerotic heart disease 
and entitlement to TDIU have already been granted, and as the 
veteran did not appeal the 60 percent rating assigned for the 
heart disease, the only issues left for the Board to decide 
are whether the veteran is entitled to earlier effective 
dates for the grants of service connection for heart disease 
and TDIU.  As mentioned above, the effective date of an 
evaluation and award of compensation based on an original 
claim (such as the veteran's claim for service connection for 
heart disease) or a claim for increase (such as the veteran's 
claim for TDIU) will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. §  3.400.
In the instant case, the RO appropriately determined that the 
veteran was entitled to service connection for 
atherosclerotic heart disease as of October 7, 2004, the date 
that entitlement arose under the new provisions governing 
presumptive service for POWs, which allow for service 
connection for a POW who subsequently develops ischemic (i.e. 
atherosclerotic) heart disease.  38 C.F.R. § 3.307, 3.309(c).  
The RO then determined that the veteran was entitled to TDIU 
effective October 7, 2004, finding that the addition of 
atherosclerotic heart disease (rated 60 percent) to the 
veteran's other service connected disabilities made him 
unemployable.  38 C.F.R. § 4.16.  The Board must now 
determine whether any other provisions (i.e. the POW 
presumptive provision in effect prior to October 7, 2004, the 
chronic disease presumptive provision or the provisions 
governing direct service connection) would allow for an 
earlier effective date for atherosclerotic heart disease.   
Based on this determination, and any other applicable 
considerations, the Board must then determine whether an 
earlier effective date for TDIU is warranted.

Earlier Effective date for service connection for heart 
disease

As alluded to above, in order for the veteran to qualify for 
the POW presumption for heart disease prior to October 7, 
2004, it must be shown that beriberi, beriberi heart disease 
or ischemic heart disease (with localized edema in captivity) 
became manifest to a degree of 10 percent after service.  
38 C.F.R. § 3.307, 3.309(c) (2004).  There is no evidence of 
record showing that either beriberi or beriberi heart disease 
has been manifest after service.  None of the medical 
examinations or medical reports shows any findings of 
beriberi or beriberi heart disease and the April 1998 VA 
examination specifically found that the veteran had no 
residuals of beriberi.  The veteran has affirmatively 
contended that he does have beriberi heart disease.  As a 
layperson, however, the veteran, although competent to 
testify regarding symptoms he experienced that could be 
indicative of beriberi or beriberi heart disease, is not 
competent to make a diagnosis of beriberi or beriberi heart 
disease.    See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, because none of the medical evidence of record 
shows that the symptoms reported by the veteran and observed 
by medical professionals have led to a medical diagnosis of 
beriberi or beriberi heart disease, the Board has no basis 
for finding that either of these diseases has been manifest 
after service.

Regardless of whether the veteran has had beriberi or 
beriberi heart disease after service, he could still qualify 
for POW presumptive service connection for ischemic heart 
disease prior to October 7, 2004, if it is shown that such 
disease is manifest to a degree of 10 percent and that 
localized edema was present during the veteran's captivity.  
Id.  The evidence of record clearly establishes that the 
veteran has ischemic heart disease as the most recent June 
2004 VA examination produced a diagnosis of atherosclerotic 
heart disease.  There is conflicting evidence pertaining to 
whether the veteran had localized edema during captivity, 
however.  Service medical records do not document whether or 
not the veteran had any health problems to include beriberi 
and localized edema during his time as a POW.  Further, the 
veteran himself, in his 1988 POW history, indicated that he 
did not have any swelling in the joints or swelling in the 
legs and/or feet while he was a POW but that he did 
experience beriberi.  On the other hand, in his 1998 POW 
history the veteran indicated that he experienced both 
beriberi and swelling of the joints, muscles and legs and/or 
feet while in captivity.  Also, the August 2000 affidavit 
from the two fellow servicemen indicated that the veteran had 
beriberi and swelling of the legs, arms and feet while in 
captivity.  

The Board finds that the August 2000 affidavit lacks 
credibility.  The results of the field investigation clearly 
show that SB's mental condition was such that he was unable 
to attest to whether or not he was with the veteran at the 
O'Donnell concentration camp and observed that the veteran 
had beriberi and swelling of the legs.  FA did insist that 
the statements in the affidavit (including his attestation as 
to the veteran's beriberi and swelling) were accurate but the 
Board does not find FA credible.  Notably, there is no 
evidence or record that the claims fixer, RS ( who was 
assisting the veteran and who had also assisted FA) 
interviewed FA in regard to his knowledge of the veteran's 
health condition while in captivity and then subsequently 
drew up the August 2000 affidavit in accordance with the 
responses provided by FA.  Instead, it appears that RS simply 
drew up an affidavit in the first instance and asked FA to 
sign it.  Further the veteran was not aware of what the 
affidavit said and there is no evidence of record that the 
claims fixer, RS, interviewed the veteran in the first 
instance to determine whether FA was actually a witness who 
could testify regarding the health condition of the veteran 
while he was in captivity.  Thus, the Board does not find a 
credible basis in the record for concluding that the veteran 
and FA were accurately reporting that they were together at 
the POW camp and that the veteran incurred beriberi and 
localized edema there.  Rather, it appears that the claims 
fixer simply arranged for the two of them to testify that 
they had been together at the POW camp and that the veteran 
did have beriberi and localized edema while he was there.

The Board also finds that the veteran's own conflicting 
medical history reports (in July 1988 and April 1998) 
pertaining to whether he had swelling of the legs (i.e. 
edema) at the POW camp, and his inconsistent explanations for 
these conflicting statements, impugn his credibility.  In his 
April 2000 statement the veteran indicated that he only 
mentioned that he had beriberi (and did not mention swelling 
of the legs) on his July 1988 medical history because 
beriberi was the medical term with which he was most 
familiar.  Subsequently, at his February 2001 DRO hearing the 
veteran testified that he actually did not fill out the July 
1988 medical history form at all.  Instead, it was filled out 
by his claims fixer, after which the veteran signed the form 
without attempting to read it or to get anyone to translate 
it for him.  Given that these explanations are clearly 
inconsistent, the Board cannot find either credible in 
explaining the more central inconsistency of the veteran's 
reporting in 1988 vs. 1998 regarding the presence or absence 
of localized edema (i.e. swelling) in service.   Further, the 
veteran's latter 1998 explanation also hurts his credibility 
as it tends to indicate that he was simply concerned with the 
claims fixer being able to secure veteran's benefits for him 
and not concerned with ensuring that he presented a truthful 
medical history.  

The Board does sympathize with the veteran's lack of 
scholastic education and recognizes that this may have 
affected his interactions with his claims fixer.  In the 
absence of a consistent explanation as to why the veteran's 
reporting concerning the presence or absence of edema as a 
POW changed, however, the Board cannot find the veteran 
credible as to whether he actually did have localized edema 
in service.  Thus, given that neither the veteran's 
statements nor the affidavit from his fellow servicemen have 
been found credible regarding the presence of localized edema 
while the veteran was a POW, the Board cannot assign any 
probative value to either of them.  Consequently, given that 
neither the service medical records nor any other evidence of 
record show the presence of localized edema while the veteran 
was a POW, it is not established that the veteran had 
localized edema while he was a POW and service connection 
based on the POW presumption in effect prior to October 7, 
2004, is not warranted.  38 C.F.R. § 3.307, 3.309(c) (2004).

Regarding the chronic disease presumption and direct service 
connection, there is no competent evidence of record that the 
veteran's heart disease became manifest in service or within 
the first post service year (so as to warrant service 
connection based on the chronic disease presumption) or that 
current heart disease is directly related to service.  
38 C.F.R. § 3.303, 3.307, 3.309.  Service medical records 
show no evidence of a diagnosis or symptoms of heart disease, 
with the veteran's separation examination showing normal 
cardiovascular functioning.  Subsequent to service, there is 
no evidence of heart disease until January 1986, some 40 
years after service.  Such a lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Although the veteran may believe 
that his current heart disease did become manifest in service 
and is related to service, his beliefs are not competent 
evidence of a medical diagnosis or nexus.  Espiritu, 2 Vet. 
App. 492, 494 (1992).

In summary, given that service connection has not been 
established based on the POW presumption in effect prior to 
October 7, 2004, the chronic disease presumption or the 
provisions governing direct service connection, the lone 
basis for the grant of service connection for the veteran's 
heart disease is the POW presumption that went into effect on 
October 7, 2004.  38 C.F.R. § 3.307, 3.309(c).  As this 
provision does not have any retroactive applicability, an 
effective date earlier than October 7, 2004 for service 
connection for heart disease is not warranted.  Id., 
38 C.F.R. § 3.400.  The preponderance of the evidence is 
against this claim and it must be denied.  




Earlier effective date for TDIU

As the veteran has already been assigned an October 7, 2004, 
effective date for TDIU, the only remaining question is 
whether he is entitled to an earlier effective date.  Just as 
in a claim for service connection, the effective date for a 
grant of TDIU is generally either the date entitlement arose 
of the date of the veteran's claim, whichever is later.  
38 C.F.R. § 3.400.  In the instant case the veteran's claim 
was received on August 2, 2002, and the RO determined that 
entitlement arose October 7, 2004.  Consequently, the Board 
must now determine whether the veteran is entitled to an 
earlier effective date sometime between August 2, 2002, and 
October 7, 2004 (The Board notes that under 38 C.F.R. § 3.157 
a medical report can sometimes be considered an informal 
claim for increase, to include TDIU, if followed up within a 
year by a formal claim.  In the instant case, however, the 
record does not contain a medical report within the year 
prior to the veteran's August 2, 2002 claim, which would meet 
these criteria.  Id.).  

Between August 2, 2002, and October 7, 2004, the veteran was 
service connected for peripheral neuropathy of the right and 
left lower extremities and the right and left upper 
extremities and for scar of the left foot (rated 
noncompensable).  The combined rating for the disabilities 
was 60 percent, which did meet the minimum disability 
percentage requirements needed in order for the veteran to be 
eligible to potentially receive a TDIU rating.  38 C.F.R. 
§ 4.16.  The veteran was scheduled for VA examinations on 
both March 3, 2003, and March 13, 2003, but failed to report 
on both occasions and did not provide any reason, good cause 
or otherwise, for this failure.  The Board notes that under 
pertinent regulations, in the absence of good cause, failure 
to report for a VA examination in conjunction with a claim 
for increase (to include a claim for TDIU) warrants denial of 
the veteran's claim.  38 U.S.C.A. § 3.655(b).  Consequently, 
the Board's analysis need not proceed any further.  The Board 
further notes, however, that there is no medical or even lay 
evidence of record showing that the veteran was unemployable 
based on his service connected disabilities between August 2, 
2002, and October 7, 2004.  The veteran himself only made a 
bare allegation that he was unemployable and did not explain 
how his peripheral neuropathy and scar of the left foot in 
and of themselves made him unable to engage in substantial 
gainful employment.  Also, the most recent VA examination of 
record pertaining to peripheral neuropathy from August 2001 
showed only that the veteran had been diagnosed with the 
disorder; that he complained of numbness of both feet and 
joint pain; that he could move all extremities and had no 
gross sensory deficit; and that his deep tendon reflexes were 
obtunded on all fours.  It did not show that the peripheral 
neuropathy made him unemployable. 

As the veteran, without showing good cause, failed to report 
for VA examinations on March 4, 2003, and March 13, 2003, and 
as the evidence of record does not otherwise show that he was 
unemployable due to his service connected disabilities 
between August 2, 2002, and October 7, 2004, entitlement to 
an earlier effective date for TDIU is not warranted.  
38 C.F.R. § 3.400, 3.416.  The preponderance of the evidence 
is against this claim and it must be denied.  


ORDER

Entitlement to an effective date earlier than October 7, 
2004, for service connection for heart disease is denied.

Entitlement to an effective date earlier than October 7, 
2004, for a total disability rating due to Individual 
Unemployability (TDIU) is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


